IN THE SUPREME COURT OF PENNSYLVANIA




 IN RE: REESTABLISHMENT OF THE                 :   NO. 470
 MAGISTERIAL DISTRICTS WITHIN THE              :
 53rd JUDICIAL DISTRICT OF THE                 :   MAGISTERIAL RULES DOCKET
 COMMONWEALTH OF PENNSYLVANIA                  :




                                             ORDER



PER CURIAM

       AND NOW, this 2nd day of May, 2022, upon consideration of the Petition to

Reestablish the Magisterial Districts of the 53rd Judicial District (Lawrence County) of the

Commonwealth of Pennsylvania, it is hereby ORDERED AND DECREED that the

Petition, which provides for the reestablishment of the Magisterial Districts within

Lawrence County as they currently exist, to be effective immediately, is granted.


Said Magisterial Districts will be reestablished as follows:



 Magisterial District 53-1-01                         City of New Castle (Wards 1-5, 7,
 Magisterial District Judge Melissa A. Amodie         and 8)


 Magisterial District 53-3-01                         Ellport Borough
 Magisterial District Judge Jerry G. Cartwright Jr.   Ellwood City Borough
                                                      Enon Valley Borough
                                                      Little Beaver Township
                                                      New Beaver Borough
                                                      Wampum Borough
                                                      Perry Township
                                                      Slippery Rock Township
                                                   Wayne Township


Magisterial District 53-3-02                       City of New Castle (Ward 6)
Magisterial District Judge Jennifer L. Nicholson   Bessemer Borough
                                                   SNPJ Borough
                                                   Mahoning Township
                                                   North Beaver Township
                                                   Taylor Township
                                                   Union Township


Magisterial District 53-3-04                       New Wilmington Borough
Magisterial District Judge Richard A. Russo        South New Castle Borough
                                                   Volant Borough
                                                   Hickory Township
                                                   Neshannock Township
                                                   Plain Grove Township
                                                   Pulaski Township
                                                   Scott Township
                                                   Washington Township
                                                   Shenango Township
                                                   Wilmington Township